Name: Commission Regulation (EEC) No 2474/87 of 14 August 1987 amending Regulation (EEC) No 2375/87 increasing to 175 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/ 18 Official Journal of the European Communities 15 . 8 . 87 COMMISSION REGULATION (EEC) No 2474/87 of 14 August 1987 amending Regulation (EEC) No 2375/87 increasing to 175 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organisation of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 241 8/87 (4), Whereas Commission Regulation (EEC) No 2375/87 (*) opened a standing invitation to tender for the export of 75 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communication of 1 3 August 1987, France informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 175 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2375/87 must therefore be amended ; Whereas the last partial invitation to tender under Commission Regulation (EEC) No 2375/87 should be postponed and the Canary Islands should be added as country of destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2375/87 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 175 000 tonnes of bread-making wheat to be exported to Egypt, Brazil and the Canary Islands . 2. The regions in which the 1 75 000 tonnes of bread-making wheat are stored are listed in Annex I hereto.' Article 2 Annexo I to Regulation (EEC) No 2375/87 is replaced by the Annex hereto . Article 3 Article 4 (3) of Regulation (EEC) No 2375/87 is replaced by the following : '3 . The last partial invitation to tender shall expire on 9 September 1987.' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40. (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4). OJ No L 223, 11 . 8 . 1987, p . 5 . 0 OJ No L 216, 6. 8 . 1987, p. 17. 15. 8 . 87 Official Journal of the European Communities No L 228/19 ANNEX 'ANNEX I, (tonnes) Place of storage Quantity Bordeaux 25 000 Nantes 15 000 OrlÃ ©ans 45 000 Paris 45 000 Poitiers 45 000'